Shulman, Presiding Judge.
Appellant was convicted of burglary, criminal damage to property in the second degree, and aggravated assault. We find his three enumerations of error meritless and accordingly affirm his convictions.
1. In two of his enumerations, appellant maintains that the trial court erroneously failed to direct verdicts of acquittal as to the burglary and aggravated assault charges. Because appellant made no such motions at trial, the trial court did not err in failing sua sponte to direct verdicts on the two counts. Fletcher v. State, 159 Ga. App. 789 (6) (285 SE2d 762).
2. In his motion for new trial, appellant attacked the sufficiency of the state’s evidence concerning the burglary and aggravated assault charges. After reviewing the trial transcript, we are convinced that a rational trier of fact could find beyond a reasonable doubt that appellant, without authority, entered the dwelling house of another with intent to commit a felony (criminal damage to property) therein, and that appellant assaulted a deputy sheriff by firing a shotgun at him. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). In light of this evidence, the trial court did not err when it denied appellant’s motion for a new trial.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.